Martin, J.,

delivered the opinion of the court.
The plaintiff instituted suit against the defendants as partners in trade, for a debt of the partnership, and attached some funds and property in the hands of one Walter B. Wil-coxon, one of their debtors, who was made a garnishee.
The defendants pleaded to the jurisdiction of the court on the score of commorancy, they being residents of a different parish than that in which the suit is brought; and after-wards, on a suggestion that they had made a cessio bonorum, which had been accepted, and the claim of the plaintiff placed on the bilan; they prayed for a dismissal of the suit.
The exceptions were overruled, and the attachment against Callender sustained; and, as respects Deblois, the case was ordered to be sent to the concurso.
The defendants next pleaded the general issue and compensation ; and that . Deblois for himself and the firm, had r , made a surrender, which had been accepted, and a syndic __• , •» &PP0ÍHt6cL
The District Court rendered judgment against Callender ^01’ the whole amount of the sum demanded, and against the garnishee for the balance admitted by him to be due to the ° J , defendants’ firm, to be applied to the payment of the judgment against Callender. The defendants appealed.
The statement of facts show that the plaintiff’s claim was 1 admitted, and that the cessio bonorum was made by Deblois, for himself and for the firm, Callender and Deblois. It was shown, that the defendants were commercial partners in New-Oileans at the time of the surrender of Deblois, anq t]iat Callender had left the state at the time of issuing ° the attachment.
Judgment against a garnishee cannot be reviewed iri the Supreme Court, the appeal.
The plea to the jurisdiction, was, in our opinion, waived by the subsequent one. Deblois, having made a cession for himself and the firm, had no capacity to stand in judgment in this court as appellant from a judgment, which, if erroneous, must be reversed on the application of the syndic, The appeal, as to him, must therefore be dismissed.
Callender retaining his private property, the plaintiff was entitled to a judgment against him personally, notwithstanding the cessio bonorum of the firm.
The judgment against the garnishee cannot be reviewed . J ° ° # ° m this court, because he is not before us.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.